Exhibit 10.1

SYNCHRONY FINANCIAL

RESTORATION PLAN

This document constitutes the Synchrony Financial Restoration Plan (the “Plan”).
The Plan is intended to be maintained and administered in connection with the
Qualified Plan (as defined below) for the benefit of certain employees of
Synchrony Financial, a Delaware corporation (the “Company”), and certain of its
Affiliates, whose benefits under the Qualified Plan are restricted by the
limitations set forth in Sections 401(a)(17) and 415 of the Code. The Plan is
intended to be an unfunded plan maintained primarily for the purpose of
providing deferred compensation to a select group of management or highly
compensated employees within the meaning of Sections 201(2), 301(a)(3) and
401(a)(1) of ERISA, and Department of Labor Regulation Section 2520.104-23, and
is intended to satisfy the requirements of Section 409A(a)(2), (3) and (4) of
the Code.

1. Definitions. As used in the Plan, the following terms shall have the
respective meanings set forth below:

(a) “Account Balance” means the full amount credited to a Participant’s Company
Account at any time.

(b) “Affiliate” means (i) any entity that, directly or through one or more
intermediaries, is controlled by the Company and (ii) any entity in which the
Company has a significant equity interest, as determined by the Plan
Administrator.

(c) “Age Election” has the meaning set forth in Section 6(d)(ii).

(d) “Beneficiary” means the person or entity designated by a Participant in the
manner determined by the Plan Administrator to receive the Participant’s benefit
under the Plan in the event of the Participant’s death.

(e) “Board” means the Board of Directors of the Company.

(f) “Cause” means:

(i) a material breach by the Participant of his or her duties and
responsibilities (other than as a result of incapacity due to physical or mental
illness) without reasonable belief that such breach is in the best interests of
the Company;

(ii) any act that would prohibit the Participant from being employed by the
Company and its Affiliates (including, for the avoidance of doubt, Synchrony
Bank) pursuant to the Federal Deposit Insurance Act of 1950, as amended, or
other applicable law;

(iii) the commission of or conviction in connection with a felony or any act
involving fraud, embezzlement, theft, dishonesty or misrepresentation; or



--------------------------------------------------------------------------------

(iv) any gross or willful misconduct, any violation of law or any violation of a
policy of the Company or any of its Affiliates by the Participant that results
in or could result in loss to the Company or any of its Affiliates, or damage to
the business or reputation of the Company or any of its Affiliates, as
determined by the Plan Administrator.

(g) “Change in Control” means any of the following events, but only if such
event constitutes a “change in control event” for purposes of Treasury
Regulation Section 1.409A-3(i)(5):

(i) the acquisition by any individual, entity or group (a “Person”), including
any “person” within the meaning of Section 13(d)(3) or 14(d)(2) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 30% or more of either (A) the then outstanding shares of common stock of the
Company (the “Outstanding Common Stock”) or (B) the combined voting power of the
then outstanding securities of the Company entitled to vote generally in the
election of directors (the “Outstanding Voting Securities”); excluding, however,
the following: (1) any acquisition directly from the Company (excluding any
acquisition resulting from the exercise of an exercise, conversion or exchange
privilege unless the security being so exercised, converted or exchanged was
acquired directly from the Company), (2) any acquisition by the Company, (3) any
acquisition by an employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company, or
(4) any acquisition by any corporation pursuant to a transaction which complies
with clauses (A), (B) and (C) of subsection (iii) of this definition; provided
further, that for purposes of clause (2), if any Person (other than the Company
or any employee benefit plan (or related trust) sponsored or maintained by the
Company or any corporation controlled by the Company) shall become the
beneficial owner of 30% or more of the Outstanding Common Stock or 30% or more
of the Outstanding Voting Securities by reason of an acquisition by the Company,
and such Person shall, after such acquisition by the Company, become the
beneficial owner of any additional shares of the Outstanding Common Stock or any
additional Outstanding Voting Securities and such beneficial ownership is
publicly announced, such additional beneficial ownership shall constitute a
Change in Control;

(ii) during any twelve (12) month period, the cessation of individuals who
constitute the Board (the “Incumbent Board”) to constitute at least a majority
of such Board; provided that any individual who becomes a director of the
Company during such twelve (12) month period whose election, or nomination for
election by the Company’s stockholders, was approved by the vote of at least a
majority of the directors then comprising the Incumbent Board shall be deemed a
member of the Incumbent Board; and provided further, that any individual who was
initially elected as a director of the Company as a result of an actual or
threatened solicitation by a Person other than the Board for the purpose of
opposing a solicitation by any other Person with respect to the election or
removal of directors, or any other actual or threatened solicitation of proxies
or consents by or on behalf of any Person other than the Board shall not be
deemed a member of the Incumbent Board; or

 

2



--------------------------------------------------------------------------------

(iii) the consummation of a reorganization, merger or consolidation or sale or
other disposition of all or substantially all of the assets of the Company (a
“Corporate Transaction”); excluding, however, a Corporate Transaction pursuant
to which (A) all or substantially all of the individuals or entities who are the
beneficial owners, respectively, of the Outstanding Common Stock and the
Outstanding Voting Securities immediately prior to such Corporate Transaction
will beneficially own, directly or indirectly, more than 50% of, respectively,
the outstanding shares of common stock, and the combined voting power of the
outstanding securities entitled to vote generally in the election of directors,
as the case may be, of the corporation resulting from such Corporate Transaction
(including, without limitation, a corporation which as a result of such
transaction owns, directly or indirectly, the Company or all or substantially
all of the Company’s assets) in substantially the same proportions relative to
each other as their ownership, immediately prior to such Corporate Transaction,
of the Outstanding Common Stock and the Outstanding Voting Securities, as the
case may be, (B) no Person (other than: the Company; any employee benefit plan
(or related trust) sponsored or maintained by the Company or any corporation
controlled by the Company; the corporation resulting from such Corporate
Transaction; and any Person which beneficially owned, immediately prior to such
Corporate Transaction, directly or indirectly, 30% or more of the Outstanding
Common Stock or the Outstanding Voting Securities, as the case may be) will
beneficially own, directly or indirectly, 30% or more of, respectively, the
outstanding shares of common stock of the corporation resulting from such
Corporate Transaction or the combined voting power of the outstanding securities
of such corporation entitled to vote generally in the election of directors, and
(C) individuals who were members of the Incumbent Board will constitute at least
a majority of the members of the board of directors of the corporation resulting
from such Corporate Transaction.

(h) “Code” means the Internal Revenue Code of 1986, as amended.

(i) “Company” means Synchrony Financial, a Delaware corporation.

(j) “Company Account” has the meaning assigned to such term in Section 4(b).

(k) “Company Amount” means the amount credited to a Participant’s Company
Account in accordance with Section 4.

(l) “Company Core Contributions” has the meaning assigned to such term in the
Qualified Plan.

(m) “Company Matching Contributions” has the meaning assigned to such term in
the Qualified Plan.

(n) “Company Matching Contribution Restoration Credit” means, with respect to a
Participant whose Elective Deferral Contributions for a Plan Year equal or
exceed the maximum Company Matching Contribution the Participant could receive
under the Qualified Plan for such Plan Year (for 2015, this amount is $10,600
(representing 4% of $265,000)), an

 

3



--------------------------------------------------------------------------------

amount equal to the difference of (i) 4% of the Participant’s Restoration Plan
Compensation for such Plan Year, less (ii) the Company Matching Contributions
made for the benefit of the Participant under the Qualified Plan for such Plan
Year. For the avoidance of doubt, a Participant whose Elective Deferral
Contributions do not equal or exceed the amount described above with respect to
a Plan Year shall not receive a Company Matching Contribution Restoration Credit
for such Plan Year.

(o) “Company Plus Contributions” has the meaning assigned to such term in the
Qualified Plan.

(p) “Compensation Limit” means, with respect to any Plan Year, the maximum
dollar amount prescribed by Section 401(a)(17) of the Code as in effect for such
Plan Year.

(q) “Disability” means the Participant is, by reason of any medically
determinable physical or mental impairment that can be expected to last for a
continuous period of not less than twelve (12) months, receiving income
replacement benefits for a period of not less than three months under an
accident and health plan covering employees of the an Employer, as provided in
Section 409A of the Code and the regulations thereunder.

(r) “Earnings Equivalent” has the meaning assigned to such term in Section 4(b).

(s) “Effective Date” means [●].

(t) “Elective Deferral Contributions” has the meaning assigned to such term in
the Qualified Plan.

(u) “Eligible Employee” means (i) with respect to any Plan Year that begins on
or prior to the fourth anniversary of the Effective Date, any employee of an
Employer whose position is assigned to Level 12 or above or any comparable role
or position (including any similar role or position if an Employer does not use
the foregoing designations), and (ii) with respect to any other Plan Year, any
employee of an Employer whose position is assigned to Level 15 or above or any
comparable role or position (including any similar role or position if an
Employer does not use the foregoing designations), all as determined by the Plan
Administrator, in its sole discretion. Notwithstanding the foregoing, (i) an
individual who is not eligible to participate in the Qualified Plan shall not be
considered an “Eligible Employee” and (ii) no person who is not considered under
the personnel policies of an Employer to be an employee of that Employer will be
considered an “Eligible Employee” even if such person is (A) determined to be a
“common law” employee or a leased employee, or (B) classified or reclassified to
be an employee (including, without limitation, as a common law or statutory
employee) for any purpose or reason, and through any means (including, without
limitation, by any action of an Employer or as a result of any lawsuit, action
or administrative proceeding).

(v) “Employer” means the Company and any Affiliate who has adopted the Plan with
the consent of the Company.

 

4



--------------------------------------------------------------------------------

(w) “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.

(x) “Participant” means an Eligible Employee on whose behalf a Company Account
is maintained. Any person who becomes a Participant shall continue to be a
Participant until his or her entire Account Balance has been paid to, or on
behalf of, such person, or is forfeited in accordance with Section 3.

(y) “Plan Administrator” means the Executive Vice President, Human Resources or
other person holding the most senior position in the human resources department
of the Company.

(z) “Plan Year” means the calendar year; provided, however, that for the
calendar year that includes the Effective Date, the Plan Year means the period
beginning on the Effective Date and ending on December 31 of such calendar year.

(aa) “Qualified Plan” means the Synchrony Financial My Savings Plan, as amended
from time to time.

(bb) “Restoration Plan Compensation” means, with respect to any Plan Year, the
sum of (i) the Participant’s “Compensation” as defined in the Qualified Plan,
and (ii) the amount deferred by the Participant under the Synchrony Financial
Deferred Compensation Plan during such Plan Year. For the avoidance of doubt, no
payment received by the Participant that is considered a severance benefit, as
determined by the Plan Administrator, will be considered Restoration Plan
Compensation.

(cc) “Separation from Service” means a “separation from service” as defined in
Treasury Regulation Section 1.409A-1(h).

(dd) “Service” means the sum of an Eligible Employee’s (i) service credited
under the GE Retirement Savings Plan immediately prior to the Effective Date, as
determined by the Plan Administrator based on records and data provided to the
Company by General Electric Company and its affiliates, to the extent such
Eligible Employee was employed by the Company on the date of the Split-Off, and
(ii) service with the Company or any Affiliates on and after the Effective Date,
as determined by the Plan Administrator. In no event shall an Eligible Employee
receive credit under both clauses (i) and (ii) for the same period of service.
For the purposes of this subsection, “Split-Off” means the reduction of General
Electric Company’s ownership in Company common stock to a level below 50%.

(ee) “Time and Form Election” means, with respect to Company Amounts made with
respect to a Plan Year, an election (or deemed election) regarding that time at
which, and/or the form in which, such Company Amounts will be distributed.

2. Eligibility. An Eligible Employee is eligible to participate in the Plan with
respect to a Plan Year if he or she is eligible to participate in the Qualified
Plan for such Plan Year.

 

5



--------------------------------------------------------------------------------

3. Forfeiture. Subject to the following sentence, if a Participant incurs a
Separation from Service before attaining both age sixty (60) and earning three
(3) years of Service, he or she shall permanently forfeit his or her Account
Balance upon such Separation from Service and shall not be entitled to any
payment or other benefit under the Plan. Notwithstanding the foregoing, if a
Participant incurs a Separation from Service on account of (i) his or her death
or Disability, or (ii) an involuntary termination of employment by his or her
Employer (other than for Cause), as determined by the Plan Administrator,
regardless of how the Employer or the Participant otherwise describes such
involuntary termination and provided that the Participant executes, returns and
does not revoke any separation documents required by the Company, then the
Participant shall not forfeit his or her Account Balance.

4. Company Amounts.

(a) Amount. For each Plan Year, a Company Amount shall be credited to the
Company Account of each Participant for such Plan Year in an amount equal to
(i) the sum of (I) the excess of (A) the aggregate amount of the Company Core
Contributions, Company Matching Contributions and Company Plus Contributions
that would have been allocated to the account of the Participant under the
Qualified Plan for such Plan Year if such contributions had been made to the
Qualified Plan without regard to the Compensation Limit or the limitations set
forth in Section 415 of the Code, over (B) the aggregate amount of the Company
Core Contributions, Company Matching Contributions and Company Plus
Contributions actually allocated to the account of the Participant under the
Qualified Plan for such Plan Year, and (II) the Participant’s Company Matching
Contribution Restoration Credit, reduced by (ii) Federal Insurance Contributions
Act (FICA) and Federal Unemployment Taxes Act (FUTA) withholding on the amount
of any Company Amounts (and interest thereon) made in such Plan Year that are
nonforfeitable. For purposes of clause (i)(A) above, the aggregate amount of
Company Core Contributions, Company Matching Contributions and Company Plus
Contributions shall be determined as if the Qualified Plan based such
calculation on the Participant’s Restoration Plan Compensation. Notwithstanding
the foregoing:

(ii) No Participant shall receive a Company Amount attributable to Company
Matching Contributions, including a Company Matching Contribution Restoration
Credit, if he or she does not make Elective Deferral Contributions under the
Qualified Plan in amount equal to the amount necessary to receive the maximum
Company Matching Contribution under the Qualified Plan.

(iii) No Participant shall receive a Company Amount attributable to Company
Matching Contributions, including a Company Matching Contribution Restoration
Credit, unless his or her Restoration Plan Compensation exceeds the Compensation
Limit.

(b) Company Account. The Company shall establish on its books an account (a
“Company Account”). Each Company Account shall be divided into a separate
subaccount with respect to Company Amounts made for a Participant with respect
to each Plan Year. Each subaccount shall also be credited or debited with the
amount (“Earnings Equivalents”) equal to the rate of return or loss, as the case
may be, attributable to the Participant’s earnings elections. In addition, when
amounts credited to a Participant’s subaccount become nonforfeitable, and

 

6



--------------------------------------------------------------------------------

employment taxes are owed as a result, then the Company may remit any required
employment taxes, and related income tax withholding, to the taxing authority
and the amount credited to such subaccount shall be reduced to reflect such
remittance. Company Accounts and the respective subaccounts shall be for
bookkeeping purposes only, and neither the Company nor any Affiliate shall be
obligated to set aside or segregate any assets in respect of such accounts.

(c) Timing for Crediting Company Amounts. The Company shall credit Company
Amounts to Participant’s Company Accounts on a monthly basis, or at such other
times determined appropriate by the Plan Administrator.

5. Earnings Elections. The Plan Administrator shall from time to time designate
two or more investment benchmarks, the rates of return or loss of which, based
upon a Participant’s earnings election, shall be used to determine the rate of
return or loss to be credited to the subaccounts established within the
Participant’s Company Account. A Participant’s earnings election shall specify
the percentages (in whole percentage increments) of the investment benchmarks
that shall be used to determine the rate of return or loss applicable to his or
her Company Account, and the Participant may change his or her earnings election
at such time and in such manner as shall be specified by the Plan Administrator,
from time to time.

6. Time and Form Elections

(a) In General. Each Time and Form Election shall indicate the following:
(i) the time at which the Participant’s Company Account shall be paid to, or on
behalf of, the Participant, and (ii) the form in which such payment shall be
made. An Eligible Employee’s Time and Form Elections shall remain in effect
until cancelled or modified.

(b) Timing of Elections.

(i) Annual Elections. Time and Form Elections shall be made on or before
December 31 (or such other date, as determined by the Plan Administrator) of the
year prior to the calendar year to which the Time and Form Election applies. Any
Time and Form Election under this paragraph shall (A) be irrevocable, except as
otherwise determined by the Plan Administrator; provided, however, that in no
event may such a Time and Form Election be modified or revoked after
December 31st of the year prior to the year in which such election is to be
effective, and (B) apply only with respect to compensation for services
performed during the calendar year following the calendar year in which such
election is made.

(ii) Initial Eligibility. If permitted by the Plan Administrator, any individual
who (A) first becomes an Eligible Employee after January 1 of any year, and
(B) is not already eligible to participate in another nonqualified deferred
compensation plan that would be aggregated with the Plan for purposes of
Section 409A of the Code, may make an initial Time and Form Election applicable
with respect to services performed (Y) after the date such election is
effective, and (Z) during the calendar year in which such election was made. Any
such Time and Form Election must be made no later than the thirtieth (30th) day
after the date on which such individual becomes an Eligible Employee and shall
be irrevocable. If the Plan Administrator does not permit such an

 

7



--------------------------------------------------------------------------------

election or such an individual does not make such an election, then the default
elections described in Section 6(f) shall apply with respect to any Company
Amounts made with respect to the Plan Year in which such individual became an
Eligible Employee.

(c) Form of Distributions. A Time and Form Election shall indicate that the
Company Amounts subject to such Time and Form Election (as adjusted for Earnings
Equivalents and employment taxes) shall be paid in one of the following forms:

(i) Lump sum payment,

(ii) Five (5) annual installments;

(iii) Ten (10) annual installments; or

(iv) Fifteen (15) annual installments.

The amount of each such installment shall, subject to Section 7, be equal to the
balance of the portion of the Participant’s Company Account attributable to such
Time and Form Election, determined as of the close of business on the day before
the distribution, divided by the number of remaining installments.

(d) Time of Distributions. A Time and Form Election shall indicate that the
Company Amounts subject to such election (as adjusted for Earnings Equivalents
and employment taxes) shall be paid or payment shall commence, as applicable,
upon the later of:

(i) The month following the six (6) month anniversary of the Participant’s
Separation from Service; and

(ii) The month in which the Participant attains age 65 or 70, as elected by the
Participant (the “Age Election”).

(e) Subsequent Deferral Elections. Subject to rules established by the Plan
Administrator, a Participant may modify the “Form of Distribution” and/or the
“Age Election” components of his or her Time and Form Election (a “Subsequent
Deferral Election”) in accordance with the following:

(i) a Participant may only make one (1) Subsequent Deferral Election with
respect to each Deferral Election;

(ii) the Subsequent Deferral Election must be made at least twelve (12) months
prior to the date on which the Participant would have received a distribution
had no Subsequent Deferral Election been made;

(iii) the Subsequent Deferral Election will not take effect until twelve
(12) months after such Subsequent Deferral Election was made;

 

8



--------------------------------------------------------------------------------

(iv) the Subsequent Deferral Election will cause the Participant to receive a
distribution no earlier than the fifth (5th) anniversary of the date the
Participant would have received a distribution had no Subsequent Deferral
Election been made; and

(v) the Subsequent Deferral Election will be irrevocable.

(f) Default Elections. If a Participant does not make a valid Time and Form
Election, the Participant shall be deemed to have elected to receive any Company
Amounts for which no valid Time and Form Election was made (i) in the month
following the month in which the six (6) month anniversary of the Participant’s
Separation from Service occurs, and (ii) in a lump sum payment.

7. Distribution.

(a) In General. Subject to the following subsections of this Section 7,
distributions of amounts credited to a Participant’s Company Account shall be
made at the time and in the manner indicated in such Participant’s Time and Form
Elections, taking into account any valid Subsequent Deferral Election. The
amount of any distribution pursuant to this Section 7 shall be reduced by any
amount required by law to be deducted or withheld, including income tax
withholding.

(b) Separations from Service before Attaining Age 60. Subject to subsection (c)
below, if a Participant incurs a Separation from Service prior to attaining age
sixty (60), but in circumstances in which such Participant does not forfeit his
Account Balance pursuant to Section 3, then his or her Account Balance shall be
distributed in a lump sum in the month following the six (6) month anniversary
of such Separation from Service.

(c) Distributions in the Event of Death. In the event of a Participant’s death,
the balance of the Participant’s Company Account, if any, shall be distributed
to the Participant’s Beneficiary in a single lump sum within ninety (90) days
following the Participant’s death; provided, however, that if installment
payments have commenced to the Participant, then all amounts subject to such
installment payments shall continue to the Participant’s Beneficiary.

(d) Small Amount Cash-Outs. Notwithstanding anything herein to the contrary, if
the balance of a Participant’s Company Account is, at any time following the
Participant’s Separation from Service equal to or less than the then applicable
amount prescribed by Section 402(g) of the Code, then the balance of the Company
Account will be paid to the Participant or his or her Beneficiary, as
applicable, in a lump sum during the later of (i) the month following the six
(6) month anniversary of the Participant’s Separation from Service, and (ii) the
calendar month following the date such balance is determined to be equal to or
less than such applicable amount.

(e) Distributions in the Event of a Change in Control. In the event of a Change
in Control, the balance of the Participant’s Company Account, if any, shall be
distributed to the Participant or his or her Beneficiary, as applicable, in a
single lump sum within ninety (90) days following such Change in Control.

 

9



--------------------------------------------------------------------------------

8. Amendment and Termination. The Plan may be amended or terminated at any time
by the Management Development and Compensation Committee of the Board (or a duly
authorized delegate thereof), except that no such amendment or termination shall
reduce or otherwise adversely affect the rights of a Participant in respect of
amounts credited to his or her Company Account as of the date of such amendment
or termination; provided, however, that the distribution of Company Accounts in
connection with an amendment or termination of the Plan, any amendment freezing
benefit accruals (without changing the time, manner and amount of distributions
as provided in Sections 6 and 7) or any amendment to Section 9(c) in respect of
the Company’s obligation to establish or fund a trust upon a Change in Control
shall be deemed not to constitute a reduction of, or to otherwise adversely
affect, a Participant’s rights in respect of amounts credited to his or her
Company Account. The Plan Administrator shall have the right to amend the Plan
at any time if such amendment (a) is required or advisable to satisfy or conform
to any law or regulation or (b) is administrative in nature.

9. Application of ERISA.

(a) Plan Not Funded. The Plan shall not be a funded plan, and neither the
Company nor any Affiliate shall be under any obligation to set aside any funds
for the purpose of making payments under the Plan. Any payments hereunder shall
be made out of the general assets of the Company.

(b) Trust. The Company may establish a trust subject to Sections 671, et seq.,
of the Code to hold assets for the purposes of satisfying the Company’s
obligations under the Plan. Such trust shall not permit a reversion of any
assets of the Company or any Affiliate following a Change in Control. Neither
the establishment of, nor the contribution of assets to, any such trust shall
relieve the Company of its liabilities hereunder, but such liabilities shall be
reduced to the extent of any assets paid by such trust to a Participant.

(c) Funding upon a Change in Control. Immediately upon a Change in Control, the
Company shall establish the trust described in Section 9(b) to the extent such a
trust has not already been established, and the Company shall deposit in such
trust assets sufficient to satisfy its obligations under the Plan, determined as
of the date of the Change in Control.

10. Administration.

(a) Except as otherwise provided herein, the Plan shall be administered by the
Plan Administrator. The Plan Administrator may delegate all or any of his or her
authority hereunder. The Plan Administrator shall be charged with the
administration of the Plan and shall have the power to interpret the Plan and to
adopt such rules and guidelines for implementing the terms of the Plan as it may
deem appropriate. Benefits will be paid under the Plan only if the Plan
Administrator decides in its sole discretion that an individual is entitled to
such benefits.

(b) Subject to the terms of the Plan and applicable law, the Plan Administrator
shall have full power and authority to:

(i) interpret and administer the Plan and any instrument or agreement relating
to the Plan;

 

10



--------------------------------------------------------------------------------

(ii) establish, amend, suspend or waive rules and guidelines of the Plan;

(iii) appoint such agents as it shall deem appropriate for the proper
administration of the Plan;

(iv) make any other determination and take any other action that the Plan
Administrator deems necessary or desirable for the administration of the Plan;
and

(v) correct any defect, supply any omission or reconcile any inconsistency in
the Plan in the manner and to the extent it shall deem desirable to carry the
Plan into effect.

(c) Unless otherwise expressly provided in the Plan, all designations,
determinations, interpretations and other decisions under or with respect to the
Plan shall be within the sole discretion of the Plan Administrator, may be made
at any time and shall be final, conclusive and binding upon all persons,
including the Company, any Affiliate, any Participant and any employee of the
Company or of any Affiliate.

11. Claims Procedure.

(a) If any Participant or distributee believes he or she is entitled to benefits
in an amount greater than those which he or she is receiving or has received,
such Participant or distributee or his or her authorized representative may file
a claim with the most senior employee of the Company and its Affiliates whose
responsibilities and duties are primarily related to compensation matters (the
“Claims Administrator”) or such other employee of the Company which from time to
time assumes the responsibilities with respect to the Plan which are allocated
to the Claims Administrator. Such a claim shall be in writing and state the
nature of the claim, the facts supporting the claim, the amount claimed, and the
address of the claimant. The Claims Administrator shall review the claim and,
unless special circumstances require an extension of time, within ninety
(90) days after receipt of the claim, give written notice by registered or
certified mail to the claimant of his or her decision with respect to the claim.
If special circumstances require an extension of time, the claimant shall be so
advised in writing within the initial ninety (90) day period and in no event
shall such an extension exceed ninety (90) days. The notice of the decision of
the Claims Administrator with respect to the claim shall be written in a manner
calculated to be understood by the claimant and, if the claim is wholly or
partially denied, set forth the specific reasons for the denial, specific
references to the pertinent Plan provisions on which the denial is based, a
description of any additional material or information necessary for the claimant
to perfect the claim and an explanation of why such material or information is
necessary, and an explanation of the claim review procedure under the Plan and
the time limits applicable to such procedure, including a statement of the
claimant’s right to bring a claim under Section 502(a) of ERISA following an
adverse benefit determination upon review. The Claims Administrator also shall
advise the claimant that such claimant or his or her duly authorized
representative may request a review by the Plan Administrator of the denial by
filing with the Plan Administrator within sixty (60) days after notice of the
denial has been received by the claimant, a written request for such review. The
claimant shall be informed, within the same sixty (60) day period, that he or
she (i) may be provided, upon request and free

 

11



--------------------------------------------------------------------------------

of charge, reasonable access to, and copies of, all documents, records and other
information relevant to the claimant’s claims for benefits and (ii) may submit
written comments, documents, records and other information relating to the claim
for benefits to the Plan Administrator. If a request is so filed, review of the
denial shall be made by the Plan Administrator within, unless special
circumstances require an extension of time, sixty (60) days after receipt of
such request, and the claimant shall be given written notice of the Plan
Administrator’s final decision. If special circumstances require an extension of
time, the claimant shall be so advised in writing within the initial sixty
(60) day period and in no event shall such an extension exceed sixty (60) days.
The review shall take into account all comments, documents, records and other
information submitted by the claimant relating to the claim, without regard to
whether such information was submitted or considered in the initial benefit
determination. The notice of the Plan Administrator’s final decision shall be
written in a manner calculated to be understood by the claimant and shall
include specific reasons for the decision, specific references to the pertinent
Plan provisions on which the decision is based, a statement that the claimant is
entitled to receive, upon request and free of charge, access to and copies of
all documents, records and other information relevant to the benefit claim and a
statement that the claimant has the right to bring a claim under Section 502(a)
of ERISA.

(b) No legal action for benefits or eligibility under the Plan or otherwise
related to the Plan, including without limitation any lawsuit or any matter
subject to the dispute resolution program described in Section 12, may be
brought by the Participant if he or she has not timely filed a claim and a
review for such benefits or other matter pursuant to Section 11(a) and otherwise
exhausted all administrative remedies under the Plan. No legal action, including
without limitation any lawsuit or any matter subject to the dispute resolution
program described in Section 12, may be brought in connection with any matter
related to the Plan more than one (1) year after the date the Plan Administrator
provides written notice of its final decision on the underlying claim.

12. Dispute Resolution. Any dispute, controversy or claim between the Company
and the Participant, whether arising out of or relating to the Plan, the breach
of the provisions of the Plan or otherwise, shall be settled in accordance with
the terms of any then effective Company alternative dispute resolution program,
to the extent such dispute, controversy or claim is covered by such program.

13. Nonassignment of Benefits. It shall be a condition of the payment of
benefits under the Plan that neither such benefits nor any portion thereof shall
be assigned, alienated or transferred to any person voluntarily or by operation
of any law, including any assignment, division or awarding of property under
state domestic law (including community property law).

14. No Guaranty of Employment. Nothing contained in the Plan shall be construed
as a contract of employment between any Employer, the Company or other entity
and any individual or as conferring a right on any individual to be continued in
the employment of any Employer, the Company or other entity or as a guaranty of
continued participation in the Plan.

 

12



--------------------------------------------------------------------------------

15. Miscellaneous.

(a) FICA Taxes. All federal and state income taxes and the tax imposed by
Section 3121 of the Code with respect to any amount deferred pursuant to the
Plan shall be treated in accordance with Section 4(a) and (b).

(b) Successors; Binding Agreement. The Plan shall inure to the benefit of and be
binding upon the beneficiaries, heirs, executors, administrators, successors and
assigns of the Company and the Participants, and any successor to the Company or
an Affiliate.

(c) Headings. The headings and captions herein are provided for reference and
convenience only, shall not be considered part of the Plan and shall not be
employed in the construction of the Plan.

(d) Notices. Any notice or other communication required or permitted pursuant to
the terms hereof shall have been duly given when delivered or mailed by United
States mail, first class, postage prepaid, addressed to the intended recipient
at his, her or its last known address.

(e) Employment with Affiliates. For purposes of the Plan, employment with the
Company shall include employment with any Affiliate.

(f) Governing Law and Venue; Validity. The Plan shall be governed by, and
construed and enforced in accordance with, the internal laws of the State of
Delaware (without regard to principles of conflicts of laws) to the extent not
preempted by federal law, which shall otherwise control. To the extent any claim
or other legal action involving or related to the Plan may be brought in any
court notwithstanding Section 12 of the Plan, such legal action must be brought
in the United States District Court for the Northern District of New York and no
other Federal or state court. If any provision of the Plan shall be held invalid
or unenforceable, such invalidity or unenforceability shall not affect any other
provision hereof, and the Plan shall be construed and enforced as if such
provision had not been included.

(g) Section 409A. The Plan is intended to comply with the requirements of
Section 409A of the Code and the regulations thereunder (“Section 409A”) and
shall be interpreted and construed consistently with such intent. In the event
the terms of the Plan would subject any Participant or Beneficiary to taxes or
penalties under Section 409A (“409A Penalties”), the Company may amend the terms
of the Plan to avoid such 409A Penalties, to the extent possible.
Notwithstanding the foregoing, under no circumstances shall the Company be
responsible for any taxes, penalties, interest or other losses or expenses
incurred by a Participant or other person due to any failure to comply with
Section 409A and the Participant shall remain liable for all 409A Penalties as
required by applicable law.

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Synchrony Financial has caused this instrument to be
executed by its duly authorized officer on this      day of             ,     .

 

SYNCHRONY FINANCIAL By:

 

Title:

 

 

14